yale
oy mo q

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case it 18- -CV- 08653- VEC- SDA Document 49 Filed 10/26/18 Page 1 of 8

   
    

S EDN
F lo THE UNITED STATES DISTRICT GOURTCT 25 PH 4: Sy
LEI io 7) fob EE Be
PSS R THE SOUTHERN DISTRICT OF NEW YORK) jy) p) «+
JURISDICTION
D. GEORGE SWEIGERT, Case No.: 1:18-cv-08653-UA
Plaintiff,
vs. MOTION FOR RULING TO SHOW CAUSE FOR
DEFENDANT'S CONDUCT OF PROVIDING FALSE
JASON GOODMAN, ADDRESS AND PERSISTENT EFFORTS TO AVOID
SERVICE
Defendant

 

MOTION FOR RULING TO SHOW CAUSE FOR DEFENDANT'S CONDUCT OF PROVIDING FALSE
ADDRESS AND PERSISTENT EFFORTS TO AVOID SERVICE

Comes now Defendant Counterclaimant Jason Goodman, Pro Se, presenting a motion to show cause and provide an
explanation as to why the Plaintiff has changed his address two times during the course of this legal action, utilizing
a total of three separate mailing addresses including the most current in a state outside his state of residence.
Plaintiff counter defendant’s current address as recorded by the court appears to be a fraudulent address, not owned
by the Plaintiff counter defendant according to officials of the U.S, Postal Service working in the Post Office in Zip
code 85201 where P.O, Boxes with the zip code 85211 are maintained.

STATEMENTS OF FACT
Plaintiff Sweigert initially filed this matter with the court in South Carolina on June 14, 2018. At that time, the
official address registered with the court for Plaintiff counter defendant was D. George Sweigert, C/O 336 Bon Air
Center #241 Greenbrae, CA 94904. On August 6, 2018, Plaintiff Sweigert filed a Notice of Change of Address with
the court, making his new address D. George Sweigert c/o General Delivery Mount Shasta, CA 96067. Then on
September 28, 2018, Plaintiff Sweigert changed his address once again to D. George Sweigert, C/O P.O. Box 152
Mesa AZ 85211. Sweigert has continued his ongoing activity of harassing Defendant Counterclaimant Goodman
with almost daily, and sometimes more frequent, social media posts including taunting, harassing and defamatory
YouTube videos. In those videos, Plaintiff has made numerous references to his residence in Mount Shasta CA.

Despite the recerit change of address filing with the court, the surroundings observed in Sweigert’s daily videos

 

 

 

 

 

 

— Bley

 

MOTION FOR RULING TO SHOW CAUSE FOR DEFENDANT'S CONDUCT OF PROVIDING FALSE
ADDRESS AND PERSISTENT EFFORTS TO AVOID SERVICE - 1 é sand
(USDC SDN Y
DOCUMENT
| ELECTRONICALLY FILED
DOC #: :7_. 9 |
10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

I } J.

Case 1:18-cv-08653-VEC-SDA Document 49 Filed 10/26/18 Page 2 of 8

match previous videos, strongly suggesting that Plaintiff counter defendant Sweigert continues to reside in Mount
Shasta CA. Upon serving Plaintiff Sweigert with the Answer to his Amended Complaint, the pleading has been
returned to sender. The U.S. Postal Service label attached to the returned envelope specifically said, “RETURN TO
SENDER ATTEMPTED — NOT KNOWN UNABLE TO FORWARD”. Photographs of the returned itme are
attached to this pleading (EXHIBIT A). Further investigation has revealed Plaintiff Sweigert is NOT the owner of
P.O. Box 152 in Mesa AZ 85211. An October 26, 2018 a phone call was placed by Defendant counterclaimant
Goodman to the Mesa AZ post office which services zip code 85211 during which a U.S. Postal worker confirmed
this. That phone call has been recorded and preserved as evidence and is available to the court upon request. A
transcript of a portion of that call is attached to this pleading (EXHIBIT B).

In an effort to move this action forward swiftly, Defendant Counterclaimant Goodman has also attempted to serve
Plaintiff Counterdefendant Sweigert via electronic mail. Due to the duplicitous nature of Sweigert’s ongoing
actions, and contiuos harassment and false statements with regard to this civil action and other matters pertaining to
defendant counterclaimant Goodman, the Answer to the Amended Complaint was presented as PDF document
which included password protection to prevent editing of its content. This is a standard function of PDF documents
and is only apparent if and when editing of the document is attempted or perhaps through some other forensic
examination of the document, above and beyond reading its content. On October 19, 2018, Plaintiff counter
defendant filed a Memorandum of Points and Authorities in Support of Plaintiff's Motion to Strike Defendant’s
Answer or Otherwise Make Moot Pursuant to FRCP Rule 12 (F) in which Sweigert uses commercial antivirus and
malware detection websites or other software to insinuate some malintent on the part of defendant counterclaimant
Goodman, or to suggest inclusion of malicious software that should in Sweigert’s opinion obviate the ability of
Defendant Counterclaimant to serve Sweigert electronically. The deceptive nature of Sweigert’s actions are
underscored by his use of a false mailing address and aggressive, overt attempts to avoid service, prolong this

process, abuse the legal system and deliberately waste the court’s time as well as that of the defendant.

CONCLUSION
Wherefore, Defendant/Counter-Claimant prays that this Court will issue an order requiring Plaintiff/Counter-

defendant Sweigert to appear and show cause as to his conduct of changing addresses and submitting a false address

MOTION FOR RULING TO SHOW CAUSE FOR DEFENDANT'S CONDUCT OF PROVIDING FALSE
ADDRESS AND PERSISTENT EFFORTS TO AVOID SERVICE - 2

 
10
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 49 Filed 10/26/18 Page 3 of 8

in the record of these proceedings and to issue an appropriate sanction against Plaintiff/Counter-defendant Sweigert

for his fraud upon this court

JURY DEMAND

Defendant demands trial by jury on all issues so triable.

Respectfully submitted oO
Lo. C~

Jason Goodman, Pro Sq

252 7 Avenue Apt 63

New York, NY 1000]
truth@crowdsourcethetruth.org

MOTION FOR RULING TO SHOW CAUSE FOR DEFENDANT'S CONDUCT OF PROVIDING FALSE
ADDRESS AND PERSISTENT EFFORTS TO AVOID SERVICE - 3

 
DAV yf tSz
oT} Bosep

*
#

OH a

z
s
me
&
Zz
we

 
Filed 10/26/18 Page 5.0f8

10001 AN HOA MON
SOe# asuway wt 262
BEI pO Goser

zt

zs
55
7

 
Document 49 Filed 10/26/18 Page 6 of 8

Case 1:18-cv-08653-VEC-SDA

€

 

 

    
 
   
      

   
 
 

+t

el

  

iy

yy

LLO@ee
CST XO ‘O'di| ©

IT7@S8 ZV ‘VSaW.
O/9 ‘LYADTAMS ADAOAD ‘|| ;

Mabhoaleyt

 

eceieivenc int bade deen ae no

é

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 49 Filed 10/26/18 Page 7 of 8

EXHIBIT B

TRANSCRIPT OF PHONE CALL WITH MESA ARIZONA POST OFFICE 85201

October 26, 2018
Goodman -
Postal Worker -

Goodman -

Postal Worker -

Goodman -

Postal Worker -
Goodman -

Ok sir?
Goodman -
Postal Worker -

Goodman -

Postal Worker -

Goodman -

Postal Worker -

Hi, Have | reach the post office in Mesa Arizona?
Yes

Ok, so um I've got an issue with some returned mail | wanted to ask you
about. I'm being sued by an individual named David George Sweigert.
Sweigert has changed his address in the course of the civil suit about,
well not about exactly three times he’s had three separate addresses in
the course of the civil suit so I've answered his ridiculous lawsuit and I've
sent my answer in addition to the court as I'm obligated to, I've sent it to
him to the address that he has registered with the Court which is PO Box
152 Mesa Arizona 85211 now | understand your office is located in 85201
is that correct?

that's correct but our box section is 85211

okay. So is there a PO... why, why, Can you give me any additional
information as to why this letter would have been returned to me? as
Return to Sender attempted not known unable to forward is there a box
152 at your post office and is it possessed by David George Sweigert?
Give me one second let me check that for you

Thank you

Yes

Ya, | do... uh PO BOX 152 is here but it is not owned by David Sweigert
Interesting. So if it says on this letter David George Sweigert care of PO
Box 152 Mesa Arizona 85211 is that a legitimate way to address it and

whoever holds that box...

Ummm, No it would have to be in care of and the name of whoever holds
the box

Can you tell me is it Manuel Chavez the third is that the individual that
holds that box 152

No
 

Case 1:18-cv-08653-VEC-SDA Document 49 Filed 10/26/18 Page 8 of 8

Goodman - Are you able to tell me?

Postal Worker - | can’t tell you who it is, but | can tell you it is not Sweigert
